Citation Nr: 1428622	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2010.  

2.  Entitlement to a rating in excess of 50 percent for PTSD after September 16, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2012 and October 2013 the Veteran's claims were remanded for additional development.  In January 2014, the Veteran testified before the undersigned active Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  Following the hearing, the Veteran's attorney submitted additional medical evidence and waived initial RO review.  The Board accepts the evidence for inclusion into the record on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Finally, in January 2013, the Veteran submitted an application for a TDIU (VA Form 21-8940).  Submission of a request for a TDIU does not change the essential character of an assertion of entitlement to TDIU as a part of either an initial claim or a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 449 (2009).  In an April 2013 Supplemental Statement of the Case (SSOC), the RO properly considered the issue of a TDIU and subsequently certified the claim to the Board.  Thus, a claim for a TDIU is properly considered as part of the determination for the Veteran's claim for a higher rating for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, following the January 2014 Board hearing, the Veteran's attorney submitted to the Board a March 2014 psychological assessment and associated DBQ (disability benefits questionnaire) completed by Wes Crum, a licensed clinical psychologist from Ohio.  In the assessment, Dr. Crum noted under "Diagnostic Impression and Summary" that the Veteran suffered from PTSD and from a major depressive disorder with anxious distress.  He opined the following,

[The Veteran] also suffers with a chronic history of depression which is considered secondary to his trauma symptoms.  Results of objective psychological testing yield valid results and reveal issues with his health and anger, depressive symptomatology, and paranoid or delusional thinking.  It is this examiner's opinion that these symptoms are persistent, debilitating, and related to his military service.  These symptoms also cause clinically significant impairment in psychosocial functioning . . . .

Dr. Crum went on to comment,

There appeared to be no interpersonal deficiency or personality disorder.  His symptoms and functional limitations are reasonably consistent with his emotional and physical impairments described in this evaluation.  His prognosis for [PTSD] is considered poor.  Based on the above clinical data and results of psychological testing, notwithstanding his advanced age, it appears that [the Veteran] would be unable to obtain or maintain gainful employment given his current symptoms and need for social isolation.  

In the associated DBQ, Dr. Crum identified the Veteran's PTSD and major depressive disorder with anxious distress as resulting in total occupational and social impairment.  The Board notes that Dr. Crum's psychological assessment identified his review of the initial contact summary submitted by the Veteran's attorney to him in October 2006; his own psychological assessment of the Veteran dated August 16, 2010; as well as a review of the Veteran's January 2014 hearing transcript.  

The most recent VA examination (DBQ) of the Veteran is dated in April 2013.  At that time, the Veteran's symptoms were noted as depressed mood and chronic sleep impairment.  The examiner commented that the Veteran enjoyed working around his house when the weather allowed, that he attended church, and that he was the commandant for a local Marine Corps league.  Furthermore, the Veteran and his wife occasionally went out to eat and that he saw some of his children regularly.  The VA examiner commented that the Veteran's disability picture was best described as occupational and social impairment with occasional decrease in work efficiency but generally functioning satisfactorily.  The examiner's reported global assessment of functioning (GAF) was 52.  

Otherwise, VA treatment records associated with the claims folders were last printed/uploaded into Virtual VA in April 2013.  

In light of the apparent change in the Veteran's psychiatric condition per Dr. Crum's March 2014 psychological assessment, which appears to conflict with the most recent VA medical evidence documenting a lesser severity of psychiatric symptomatology, an additional VA examination should be undertaken.  At that time, the VA examiner can assess the Veteran's current psychiatric impairment, review Dr. Crum's report/DBQ, and also make a determination as to the Veteran's employability.  



(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's most recent VA treatment records, dated since April 2013, and associated them with the Veteran's claims folders.  

2.  Invite the Veteran to submit the identified August 16, 2010 clinical assessment from Dr. Wes Crum.  (See March 2014 mental health report from Dr. Crum noting his review of his own "Psychological Assessment, 08/16/10" of the Veteran.)  The Veteran may also submit to the RO a medical release of information (VA Form 21-4142) allowing the RO to obtain the August 16, 2010 assessment from Dr. Crum.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 

Prior to the examination, the claims folders (to include the Veteran's Virtual VA electronic file) and a copy of this remand must be made available to the examiner for review of the case.  In particular, the examiner should review those tabbed treatment records in the Veteran's claims folders; the VA examinations of the Veteran in January 2010, September 2010, and as well as in April 2013 (DBQ); and the March 2014 psychological assessment and associated DBQ from Dr. Wes Crum, a private psychologist.  

The examiner should administer any necessary testing of the Veteran and otherwise prepare a report which fully discusses his symptoms related to PTSD and any other associated psychiatric disorders.  The severity of the Veteran's occupational and social impairment related to his PTSD (and other associated psychiatric disorders) should also be identified.  The examiner should also report the Veteran's GAF (global assessment of functioning) score.  

The examiner should also comment on whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD (and other associated psychiatric disorders).  In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected disabilities (individually or in concert) on his ability to obtain or maintain substantially gainful employment.  

[If prior to this examination, service connection is established for other disabilities, the examiner should also consider these disabilities.  If subsequent to this examination, service connection is established for other disabilities, the examiner should be provided an opportunity for an addendum opinion.]

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  If the examiner is unable to offer the requested opinions, it is essential that he/she offer an explanation for the conclusion that providing such opinions cannot be done without resorting to speculation.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefit sought are denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



